DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/22/2021 have been fully considered but they are not persuasive. The Applicant has amended pending claim 1 to recite that the branching degree is measured in a mixed state of all waxes when the releasing agent contains additional waxes to the hydrocarbon wax.  The Applicant has then argued that the branching degree taught by Hirano and Yamanouchi only partially overlap the currently recited range.  Finally, the Applicant has argued that the overlapping prior art ranges can be overcome by demonstrating the criticality of the claimed range by showing unexpected results.  The Examiner respectfully disagrees.  It is not contested that the prior art references of Hirano and Yamanouchi overlap the Applicant’s claimed range.  In the case of Hirano the overlap is small (the portion of the range overlapped is from 3 to 5%) and in the case of Yamanouchi the overlap is larger (Yamanouchi teaches up to 60% of a branched hydrocarbon with a branching degree of up to 20% and therefore out of a total 100 parts of release agent the upper end point of the range of branching degree will be 60 parts branched hydrocarbon x 0.20 branching degree = 12 parts branching degree + 0% branching degree for remaining 40 parts release agent and 12 parts branching / 100 total parts x 100% = 12% branching degree).  The Applicant has shown that the effective range of branching degree extends up to 52%, however, this is not sufficient to confer patent rights to the Applicant over the pre-established ranges of . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al. (US PGP 2017/0371256) in view of Hirano et al. (US PGP 2007/0184374).
Shirai teaches a toner comprising a binder resin and a releasing agent wherein the binder resin comprises a crystalline polyester resin (Abstract).  Furthermore, the toner is taught to have an exothermic peak top temperature of 70 °C or more ([0011]) and may be in the range of from 50 to 80 °C ([0019]).  Shirai further teaches that the release agent is a branched chain hydrocarbon wax ([0150] and [0166]).  Shirai does not, however, teach a branching degree for said branched hydrocarbon waxes.  The toner of Shirai is further taught to include a styrene-acrylic binder resin ([0058-78]).
Hirano teaches a toner comprising a binder resin and a releasing agent, wherein the releasing agent comprises a first release agent and a second release agent (Abstract).  The second release agent is taught to comprise a branched hydrocarbon (Abstract).  The branched hydrocarbon is further taught to possess a ratio of branching within the range of 0.1 to 20% ([0027]).  This is taught to render the compound difficult to produce volatile components ([0027]).  Hirano further teaches that the branched hydrocarbon constitutes between 5 and 90% by weight of the whole releasing agent ([0018]).  While Hirano teaches away from utilizing more than 90% by weight of the branched hydrocarbon wax, Hirano does teach that the straight chained hydrocarbon wax (first release agent) may comprise two or more different straight chained hydrocarbon compounds, which combined would account for as little as 10% by mass of the total release agent composition ([0023]).  As such, the amount of one of the at least two straight chained hydrocarbon compounds would necessarily be 5% or less and therefore satisfy the Applicant’s pending claim 6.  This combination of releasing agents is taught to result in good releasing capability that results in the formation of superior fixed images in which the occurrence of image defects such as banded or streaked images are inhibited ([0006]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the release agents taught by Hirano in the toner of Shirai.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al. (US PGP 2017/0371256) in view of Yamanouchi et al. (US PGP 2007/0178397).
Shirai teaches a toner comprising a binder resin and a releasing agent wherein the binder resin comprises a crystalline polyester resin (Abstract).  Furthermore, the toner is taught to have an exothermic peak top temperature of 70 °C or more ([0011]) and may be in the range of from 50 to 80 °C ([0019]).  Shirai further teaches that the release agent is a branched chain hydrocarbon wax ([0150] and [0166]).  Shirai does not, however, teach a branching degree for said branched hydrocarbon waxes.  The toner of Shirai is further taught to include a styrene-acrylic binder resin ([0058-78]).
Yamanouchi teaches a toner comprising a binder resin and a releasing agent, wherein the releasing agent comprises a first release agent and a second release agent (Abstract).  The second release agent is taught to comprise a branched hydrocarbon (Abstract).  The branched hydrocarbon is further taught to possess a ratio of branching within the range of 0.1 to 20% ([0032]).  This is taught to provide a releasing agent with a relatively low melting point but which does not produce volatile components ([0034]).  Yamanouchi further teaches that the branched hydrocarbon constitutes between 2 and 60% by weight of the whole releasing agent ([0033]).  This combination of releasing agents is taught to result in superior adhesion to a transfer material and a low melting point while preventing the production of volatile components ([0009]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the release agents taught by Yamanouchi in the toner of Shirai.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al. (US PGP 2017/0371256) in view of Hirano et al. (US PGP 2007/0184374) as applied to claims 1-4 and 6-7 above, and further in view of JP 2018-087901.
The complete discussions of Shirai and Hirano above are included herein.  Shirai does not teach that the toner have a half-value width of the exothermic peak of 7 °C or lower.
JP ‘901 teaches a toner comprising a styrene-acrylic binder resin and a release agent wherein the toner has a half-value width of the exothermic peak of 7 °C or lower.  JP ‘901 teaches that this feature results in a toner having good print blocking resistance at the time of paper discharge and good bending resistance of an image formed of the toner due to an environmental change such as during storage in adverse temperature and humidity conditions ([0032]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the release agents taught by Hirano in the toner of Shirai and to have imparted the toner with a half-value width of the exothermic peak of 7 °C or lower as taught y JP ‘901.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al. (US PGP 2017/0371256) in view of Yamanouchi et al. (US PGP 2007/0178397) as applied to claims 1-4 and 6 above, and further in view of JP 2018-087901.
The complete discussions of Shirai and Yamanouchi above are included herein.  Shirai does not teach that the toner have a half-value width of the exothermic peak of 7 °C or lower.
JP ‘901 teaches a toner comprising a styrene-acrylic binder resin and a release agent wherein the toner has a half-value width of the exothermic peak of 7 °C or lower.  JP ‘901 teaches that this feature results in a toner having good print blocking resistance at the time of paper discharge and good bending resistance of an image formed of the toner due to an environmental change such as during storage in adverse temperature and humidity conditions ([0032]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the release agents taught by Yamanouchi in the toner of Shirai and to have imparted the toner with a half-value width of the exothermic peak of 7 °C or lower as taught y JP ‘901.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150.  The examiner can normally be reached on 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        10/01/2021